DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/2019 and 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6 and 16 are objected to because of the following informalities: 
Regarding Claim 16: Line 4 recites “…the electromagnetic filed energizes…” and for the sake of examination it appears that it should read as “…the electromagnetic field energizes…” 
Line 4 also recites “…to produce and eddy current…” and for the sake of examination it appears that it should read as “…to produce an eddy current …”
Regarding Claim 6, the claim recites “wherein the eccentricity of the casing string is constrained by an inclination the casing string measured by a navigation device.” And it seems as if this limitation should read as follows for the sake of examination “wherein the eccentricity of the casing string is constrained by an inclination of the casing string measured by a navigation device.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasten et al. (US 10,884,158 B2), herein referred to as Kasten.
Regarding Claim 1, Kasten discloses a method for identifying a deformation comprising: 
disposing an electromagnetic logging tool [item 304 of item 106/300, figure 1/3; and item 506, figure 5A in view of figure 3] in a casing string [item 102, figure 1] (col. 4, lines 41-46), and wherein the electromagnetic logging tool [item 304 of item 106/300, figure 1/3; and item 506, figure 5A in view of figure 3] comprises: 
a transmitter [item 312/502, figure 3/5A] (col. 5, lines 57-59; col. 8, lines 30-33); and
at least one receiver [item 314/504, figure 3/5] (col. 5, lines 59-60); 
performing a logging operation (col. 4, lines 48-50) with the electromagnetic logging tool [item 304 of item 106/300, figure 1/3; also item 500, figure 5A]; 
transmitting an electromagnetic field (col. 5, lines 57-59) from the transmitter [item 312/502, figure 3/5A] (col. 5, lines 57-59; col. 8, lines 30-33); 
energizing the casing string [item 102, figure 1] with the electromagnetic field (col. 5, lines 57-59) to produce an eddy current (col. 5, lines 43-45; col. 8, lines 34-39);
measuring the eddy current with the at least one receiver [item 314/504, figure 3/5] (col. 5, lines 59-60; col. 8, lines 33-39); 

identifying a zone (based on the recorded data as the tool is moved through the wellbore – col. 10, lines 10-19) with the deformation based at least in part on the point-wise eccentricity (col. 9, lines 14-20; 37-46); and
determining at least one characteristic of the deformation (col. 4, lines 48-52; 59-64).
Regarding Claim 16, Kasten discloses a system for identifying a deformation comprising: 
an electromagnetic logging tool [item 304 of item 106/300, figure 1/3; and item 506, figure 5A in view of figure 3] comprising: 
a transmitter [item 312/502, figure 3/5A] configured to transmit an electromagnetic field (col. 5, lines 57-59; col. 8, lines 30-33), wherein the electromagnetic field (col. 5, lines 57-59) energizes a casing string [item 102, figure 1] to produce an eddy current (col. 5, lines 43-45; col. 8, lines 34-39); and 
at least one receiver [item 314/504, figure 3/5] configured to measure the eddy current  (col. 5, lines 59-60; col. 8, lines 33-39); and 
an information handling system [item 706, figure 7] configured to:
identify a point-wise eccentricity between a casing string [item 102, figure 1] and a pipe string [item 104, figure 1] using measurements from the eddy current (col. 6, lines 59-62; col. 8, lines 14-16; 52-54); 
based on the recorded data as the tool is moved through the wellbore – col. 10, lines 10-19) with the deformation based at least in part on the point-wise eccentricity (col. 9, lines 14-20; 37-46); and 
identify at least one characteristic of the deformation (col. 4, lines 48-52; 59-64).
Regarding Claim 17, Kasten discloses the system of claim 16, wherein the information handling system [item 706, figure 7] solves for one or more of the following: an individual thickness of the casing string, a percentage metal loss or a gain of the casing string, an individual magnetic permeability of the casing string, an individual electrical conductivity of the casing string, a total thickness of the casing string, an eccentricity of the casing string (col. 9, lines 14-17), or an inner diameter of the casing string.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 8-9, 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being obvious over Kasten et al. (US 10,884,158 B2), herein referred to as Kasten, in view of Khalaj Amineh et al. (US 10,190,404 B2), herein referred to as Khalaj.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an 
Regarding Claim 2, Kasten discloses the method of claim 1.
Kasten fails to disclose wherein the electromagnetic logging tool is configured to acquire measurements either in a time-domain or a frequency-domain.
However, Khalaj does disclose an electromagnetic logging tool [item 114, figure 1] is configured to acquire measurements either in a time-domain or a frequency-domain (col. 3, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Kasten so that wherein the electromagnetic logging tool of Kasten is configured to acquire measurements either in a time-domain or a frequency-domain with the teachings of Khalaj, whom notes that “Electromagnetic (EM) sensing technologies and techniques have been developed for such monitoring applications and can generally be categorized into two groups: frequency-domain techniques and time-domain techniques. In frequency-domain techniques, measurements of the wellbore pipes are typically performed at high frequencies to characterize the innermost pipes and at low frequencies to characterize the outermost wellbore pipes. Time-domain techniques are based on the pulse eddy current and employ the transient response (decay response versus time) of the pipes to a pulse excitation.” (col. 1, lines 33-43) and as Kasten uses pulsed eddy current, it would have been obvious to one of ordinary skill in the art to consider the electromagnetic logging tool of Kasten as being configured to acquire measurements either in a time-domain.
Regarding Claim 4, Kasten discloses the method of claim 1.
Kasten fails to disclose wherein the processing the measurement comprises a model-based point-wise inversion to solve for one or more of the following: an individual thickness of the casing string, a percentage metal loss or a gain of the casing string, an individual magnetic permeability of the casing string, an individual electrical conductivity of the casing string, a total thickness of the casing string, an eccentricity of the casing string, or an inner diameter of the casing string.
However, Khalaj does disclose wherein the processing the measurement comprises a model-based point-wise inversion (col. 9, lines 29-34; 44-51) to solve for one or more of the following: an individual thickness of the casing string (col. 9, lines 44-51), a percentage metal loss or a gain of the casing string (col. 7, lines 1-3), an individual magnetic permeability of the casing string (col. 9, lines 44-51), an individual electrical conductivity of the casing string (col. 9, lines 44-51), a total thickness of the casing string, an eccentricity of the casing string (col. 7, lines 29-35, or an inner diameter of the casing string (col. 7, lines 29-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Kasten so that wherein the processing the measurement comprises a model-based point-wise inversion to solve a variety of parameters as taught by Khalaj for the advantageous purpose of providing photorealistic image of pipes with defects that may be mapped to a range of pipe parameters that contain the parameter value of the real pipes as taught by Khalaj (col. 7, lines 29-35). 
Regarding Claims 8/19, Kasten discloses the method of claims 1/16.
Kasten fails to disclose further comprising identifying the zone with an eccentricity above a predefined threshold.
However, Khalaj does disclose identifying the zone with an eccentricity above a predefined threshold (col. 9, line 58 – col. 10, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Kasten identifying the zone with an eccentricity above a predefined threshold as taught by Khalaj for the advantageous purpose of identifying a feature of the casing, such as a defect as taught by Khalaj (col. 10, lines 15-23). 
Regarding Claims 9/20, Kasten discloses the method of claims 1/16.
Kasten fails to disclose further comprising computing a match between an eccentricity profile and a database of patterns, wherein the database of patterns correspond to a set of deformations, and picking the zone where the match is above a predefined threshold.
However, Khalaj does disclose computing a match between an eccentricity profile and a database of patterns, wherein the database of patterns correspond to a set of deformations, and picking the zone where the match is above a predefined threshold (col. 9, line 58 – col. 10, line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Kasten for computing a match between an eccentricity profile and a database of patterns, wherein the database of patterns correspond to a set of deformations, and picking the zone where the match is above a predefined threshold as taught by Khalaj for the advantageous purpose of identifying a feature of the casing, such as a defect as taught by Khalaj (col. 10, lines 15-23). 
Regarding Claim 13, Kasten in view of Khalaj disclose the method of claim 9, further comprising matching the database of patterns with the at least one characteristic of the 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasten et al. (US 10,884,158 B2), herein referred to as Kasten, in view of Khalaj Amineh et al. (US 10,190,404 B2), herein referred to as Khalaj, as applied to claim 2 above, and further in view of Clausen et al. (US 2019/0330926 A1), herein referred to as Clausen.
Regarding Claim 3, Kasten in view of Khalaj discloses the method of claim 2.
Kasten in view of Khalaj fail to disclose wherein the electromagnetic logging tool further comprises a navigation device and the navigation device is configured to measure an inclination angle and an azimuth of the electromagnetic logging tool.
However, Clausen does disclose wherein the electromagnetic logging tool further comprises a navigation device (magnetometers and accelerometer sensors – para. 0086) and the navigation device (magnetometers and accelerometer sensors – para. 0086) is configured to measure an inclination angle (para. 0086) and an azimuth (para. 0086) of the electromagnetic logging tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the electromagnetic logging tool of Kasten in view of Khalaj to include the navigation device as taught by Clausen for the advantageous purpose of providing near tool measurements of inclination and azimuth as taught by Clausen in paragraph 0086.
Allowable Subject Matter
Claims 5-7, 10-12, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, the method of claim 4, wherein the individual thickness of the casing string is constrained to a nominal value and the model-based point-wise inversion solves for the point-wise eccentricity.
Regarding Claim 6, the references cited on PTO-892 form, alone or in combination form, the method of claim 4, wherein the eccentricity of the casing string is constrained by an inclination of the casing string measured by a navigation device.
Regarding Claim 7, the references cited on PTO-892 form, alone or in combination form, the method of claim 1, further comprising comparing a response from a short-spacing and a long-spacing to compute an eccentricity indicator, wherein a larger deflection on the short- spacing than the long-spacing indicate a higher eccentricity.
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, the method of claim 9, wherein the database of patterns is computed numerically through an electromagnetic modeling of the casing string having the deformation with one or more bend parameters, wherein the one or more bend parameters include a shape of a bend, a magnitude of the bend, an axial extent of the bend, or an azimuth angle of the bend.
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, the method of claim 9, wherein the database of patterns is computed for a fixed axial length of the deformation or at a fixed azimuth angle.
Regarding Claim 12, the references cited on PTO-892 form, alone or in combination form, the method of claim 9, wherein the database of patterns is computed experimentally through measuring a set of tubulars with different bend parameters.
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, the method of claim 1, further comprising constructing a pipe trajectory map.
Regarding Claim 15, the references cited on PTO-892 form, alone or in combination form, the method of claim 1, wherein the electromagnetic logging tool further comprises an azimuthal sensors configured to solve for an eccentricity angle, wherein the eccentricity angle at least in part constructs a three dimensional pipe trajectory map.
Regarding Claim 18, the references cited on PTO-892 form, alone or in combination form, the system of claim 16, wherein the information handling system is further configured to compare a response from a short-spacing and a long-spacing to compute an eccentricity indicator, wherein a larger deflection on the short-spacing than the long-spacing indicate a higher eccentricity.
Examiner’s Note: 
Haghshenas et al. (US 2020/0011169 A1) discloses the construction of pipe mapping with bends but does not qualify as prior art by date due to the having the same applicant as the instant invention. 
Arbuzov et al. (Memory Magnetic Imaging Defectoscopy) cited by the applicant discloses short-spacing and long-spacing signal responses, but fails to disclose wherein based on said short and long-spacing response an indication of eccentricity – higher or lower.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to Electromagnetic (EM) techniques that are commonly used to monitor the condition of the production and intermediate casing strings, tubing, collars, filters, packers and perforations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858